Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Closest Prior Art
The closest prior art to the instant claims is US2013/0217638, which teaches tubulysin analogues, such as
    PNG
    media_image1.png
    172
    276
    media_image1.png
    Greyscale
[0003]. However, this reference differs from the instantly claims structures at instant R and the middle carbonyl group. There is no teaching or motivation to suggest these modifications. As such, the claims are novel and unobvious over the prior art.
Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim as it recites “claim 1 and claim 2.”  See MPEP § 608.01(n).  Accordingly, the claim 10 will not been further treated on the merits. 
Note that although this claim cannot be rejected, it contains compound where R is hydrogen, which is not present in claims 1 or 2. 

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness because it is unclear which statutory category of invention the claim is drawn to. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101 as it is drawn to an improper definition of a process. In Ex parte Dunki, 153 USPQ 678. It is unclear which statutory category of invention the inoperative term “use” belongs to as there are no active method step recited. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654